Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1 SECTION - OXLEY ACT OF 2002 In connection with the Annual Report of Panoshan Marketing Corp. (the "Company") on Form 20-F for the period ending June 30, 2006 and as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Jonathan Levine, President and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. ss. 1350, as adopted pursuant to ss.906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: Name: Jonathan Levine Title: President, CFO, Treasurer, Director, Principal Executive Officer, Principal Financial and Principal Accounting Officer Date: January 2, 2007
